          Case 5:19-cv-00963-OLG Document 60 Filed 04/29/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

DEVELOPERS SURETY AND INDEMNITY §
COMPANY,                            §
                                    §
       Plaintiff,                   §
                                    §
V.                                  §
                                    §
                                    §                     CASE NO. 5:17-cv-00963-OLG
BLACKHAWK VENTURES, LLC, MAPCO, §
INC., PADRON ENTERPRISES, INC., WPS §
GROUP, LLC D/B/A FEDERAL            §
MANAGEMENT SOLUTIONS, RUBEN         §
VILLARREAL, MICHAEL A. PADRON,      §
AND MANUELITA MANRIQUE              §
VILLARREAL,                         §
                                    §
       Defendants.                  §

                       Agreed Order Lifting Abatement and Dismissing Case

        Came on this day for consideration the Joint Motion to Lift Abatement and Dismiss Case

[Doc. 20] (“Motion”) filed by Plaintiff, Developers Surety and Indemnity Company (“Plaintiff”),

and Defendants, Blackhawk Ventures, LLC, MAPCO, Inc., Padron Enterprises, Inc., WPS Group,

LLC d/b/a Federal Management Solutions, Ruben Villarreal, Michael A. Padron, and Manuelita

Manrique Villarreal (“Defendants”) (collectively referred to herein as the “Parties”), in the above-

styled and numbered cause. The Court, having reviewed the Motion, acknowledged the fulfillment

of the settlement by Defendants, and considered the Parties’ joint request to lift the abatement of this

case entered on January 14, 2019, and dismiss this case with prejudice, is of opinion and hereby

finds that good cause exists to lift said abatement and dismiss this case with prejudice per Rule

41(a)(ii) of the Federal Rules of Civil Procedure. It is, therefore,

        ORDERED that the abatement of this case previously entered on January 14, 2019, is hereby




Agreed Order Lifting Abatement and Dismissing Case - Page 1 of 2
          Case 5:19-cv-00963-OLG Document 60 Filed 04/29/20 Page 2 of 2




lifted and this case is reinstated in order to finally dispose of same. It is further

        ORDERED that this case is hereby dismissed, in its entirety, with prejudice to the right to

refile same per Rule 41(a)(ii) of the Federal Rules of Civil Procedure. This is a final and appealable

order that resolves all claims and all parties.

        SIGNED this ____
                     29thday of ____________________,
                                    April             2020.


                                                          _______________________________________
                                                          ORLANDO L. GARCIA
                                                          CHIEF U.S. DISTRICT JUDGE

Agreed as to Form and Content:

/s/ Robert M. Fitzgerald
Robert M. Fitzgerald
Texas Bar No. 07088900
Law Offices of Robert M. Fitzgerald
1219 FM 314
Van, Texas 75790
(903) 963-7550
(903) 963-7551 (Fax)
Email: rfitzgerald@rmflaw.net
Attorneys for Plaintiff, Developers Surety and Indemnity Company

and

PLUNKETT GRIESENBECK & MIMARI, INC.

Catholic Life Insurance Building
1635 N.E. Loop 410, Suite 900
San Antonio, TX 78209
(210) 734-7092
(210) 734-0379 (Fax)
By: /s/ Scott M. Noel
        Scott M. Noel
        State Bar No. 00797158
        Email: snoel@pg-law.com
Attorneys for Defendants




Agreed Order Lifting Abatement and Dismissing Case - Page 2 of 2
